 Case 1:20-cv-00985-RGA Document 117 Filed 08/10/21 Page 1 of 6 PageID #: 2439




                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF DELAWARE



 ACADIA PHARMACEUTICALS INC.,

                          Plaintiffs,

             v.                                          C.A. No. 1:20-cv-00985-RGA

 AUROBINDO PHARMA LIMITED and
 AUROBINDO PHARMA USA, INC.,                             CONSOLIDATED

                          Defendants.




                            STIPULATION AND [PROPOSED] ORDER

         This stipulation is made by and between Plaintiff ACADIA Pharmaceuticals Inc.

(“ACADIA” or “Plaintiff”) and Defendants MSN Laboratories Private Ltd. and MSN

Pharmaceuticals, Inc. (collectively, “MSN”); Zydus Pharmaceutical (USA) Inc. and Cadila

Healthcare Limited (collectively, “Zydus”); Teva Pharmaceuticals USA Inc. (“Teva”); and

Aurobindo Pharma Limited and Aurobindo Pharma USA Inc. (collectively, Aurobindo”) (all

collectively, the “Defendants”) (together with Plaintiff, the “Parties”) in the above-captioned

action (the “Action”).

         WHEREAS, pursuant to ¶ 9 of the Scheduling Order (D.I. 17) in this Action, Defendants

proposed the following claim terms for construction and have subsequently identified these claim

terms as indefinite:

              •   “the lubricant” appearing in Claims 1 and 6 of U.S. Patent No. 10,849,891;

              •   “a D90 particle size distribution of [a given range] as measured using laser
                  scattering particle size analysis” appearing in Claims 12 and 16 of U.S. Patent
                  No. 10,646,480, Claim 3 of U.S. Patent No. 10,449,185, and Claims 7 and 11
                  of U.S. Patent No. 10,849,891;
38842524.2
 Case 1:20-cv-00985-RGA Document 117 Filed 08/10/21 Page 2 of 6 PageID #: 2440




               •   “a particle size distribution (D90) of 180 to 340 μm . . . wherein the particle
                   size distribution is measured using laser light scattering with a Malvern
                   Mastersizer 2000 LLS PS system, a Scirocco 2000 dry dispersion unit”
                   appearing in Claims 1 and 8 of U.S. Patent No. 10,646,480 and Claim 1 of
                   U.S. Patent No. 10,449,185; and

               •   “bulk density of the blended pimavanserin composition” appearing in Claim 7
                   of U.S. Patent No. 10,646,480.

         WHEREAS, the Parties agree that all indefiniteness disputes raised at any point in

this Action are more appropriately addressed during the merits phase of the case,

notwithstanding that it may implicate related issues of claim interpretation;

         NOW, THEREFORE, Plaintiff and Defendants, by and through their respective

undersigned counsel in this Action, and subject to the approval of the Court, stipulate that:

             1. All indefiniteness arguments are reserved for subsequent phases of this litigation

                as may otherwise be appropriate, including expert discovery, summary judgment,

                and/or trial.

             2. In the context of determinations with respect to asserted invalidity, Plaintiff and

                Defendants each reserve the right to propose and argue separate and distinct

                interpretations of the above-listed claim terms or those later identified in this

                Action.

             3. Nothing herein limits rights Defendants may otherwise have to argue the invalidity

                of the ’480 patent, the ’185 patent, and the ’891 patent with respect to

                indefiniteness.

             4. Nothing herein limits rights Plaintiff may otherwise have to dispute Defendants’

                indefiniteness arguments (including the sufficiency thereof) raised at any point in

                this Action.

             5. The Parties’ exchange of their proposed claim constructions will be extended by

38842524.2                                           -2-
 Case 1:20-cv-00985-RGA Document 117 Filed 08/10/21 Page 3 of 6 PageID #: 2441



               one week to August 20, 2021. The case schedule previously agreed to by the Parties

               and set forth in the Scheduling Order in this Action (D.I. 17) will otherwise remain

               unchanged.

             IT IS SO STIPULATED.




38842524.2                                        -3-
Case 1:20-cv-00985-RGA Document 117 Filed 08/10/21 Page 4 of 6 PageID #: 2442




 SAUL EWING ARNSTEIN & LEHR LLP        MORRIS JAMES LLP

 /s/ James D. Taylor, Jr.              /s/ Kenneth L. Dorsney
 James D. Taylor, Jr. (#4009)          Kenneth L. Dorsney (#3726)
 Jessica M. Jones (#6246)              Morris James LLP
 Charles E. Davis (#6402)              500 Delaware Avenue, Suite 1500
 Aubrey J. Morin (#6568)               Wilmington, DE 19801
 1201 N. Market Street, Suite 2300     (302) 888-6800
 P.O. Box 1266                         kdorsney@morrisjames.com
 Wilmington, Delaware 19899
 (302) 421-6800                        OF COUNSEL:
 James.Taylor@saul.com
 Jessica.Jones@saul.com                Timothy H. Kratz
 Chad.Davis@saul.com                   George J. Barry III
 Aubrey.Morin@saul.com                 KRATZ & BARRY LLP
                                       1050 Crown Pointe Parkway
 OF COUNSEL:                           Suite 500
                                       Atlanta, GA 30338
 Chad J. Peterman                      tkratz@kratzandbarry.com
 Bruce M. Wexler                       gbarry@kratzandbarry.com
 Scott F. Peachman                     Attorneys for Defendants Aurobindo Pharma
 PAUL HASTINGS LLP                     Limited
 200 Park Avenue
 New York, New York 10166
 (212) 318-6000                        SHAW KELLER LLP
 chadpeterman@paulhastings.com
 brucewexler@paulhastings.com          /s/ Nathan Roger Hoeschen
 scottpeachman@paulhastings.com        Karen Elizabeth Keller (#3362)
                                       John W. Shaw (#4489)
 Attorneys for Plaintiff ACADIA        Nathan Roger Hoeschen (#6232)
 Pharmaceuticals Inc.                  Shaw Keller LLP
                                       1105 North Market Street, 12th Floor
                                       Wilmington, DE 19801
                                       kkeller@shawkeller.com
                                       jshaw@shawkeller.com
                                       nhoeschen@shawkeller.com

                                       OF COUNSEL:

                                       Michael K. Nutter
                                       Ivan M. Poullaos
                                       Linda A. Greene
                                       Katherine D. Hundt
                                       WINSTON & STRAWN LLP
                                       35 W. Wacker Drive
                                       Chicago, IL 60601-9703



38842524.2
Case 1:20-cv-00985-RGA Document 117 Filed 08/10/21 Page 5 of 6 PageID #: 2443




                                             mnutter@winston.com
                                             ipoullaos@winston.com
                                             lgreene@winston.com
                                             khundt@winston.com


                                             Attorneys for Defendant Teva
                                             Pharmaceuticals USA, Inc

 SEITZ, VAN OGTROP & GREEN, P.A.             PHILLIPS, MCLAUGHLIN & HALL,
                                             P.A.
 /s/ James S. Green, Jr.
 James S. Green, Jr. (#4406)                 /s/ David A. Bilson
 Jared T. Green (#5179)                      John C. Phillips, Jr. (#110)
 Seitz, Van Ogtrop & Green, P.A.             David A. Bilson (#4986)
 222 Delaware Avenue, Suite 1500             Phillips, McLaughlin & Hall, P.A.
 P.O. Box 68                                 1200 N. Broom Street
 Wilmington, DE 19899                        Wilmington, DE 19806
 jsgreen@svglaw.com                          jcp@pmhdelaw.com
 jtgreen@svglaw.com                          dab@pmhdelaw.com

 OF COUNSEL:
 Shashank D. Upadhye                         OF COUNSEL:
 Yixin H. Tang
 Brent A. Batzer                             James T. Peterka
 UPADHYE CWIK LLP                            Michael J. Gaertner
 135 S. LaSalle Street Suite 1930            Christopher J. Cassella
 Chicago, IL 60603                           Timothy F. Peterson
 shashank@ipfdalaw.com                       Locke Lord LLP
 yixin@ipfdalaw.com                          111 South Wacker Drive
 brent@ipfdalaw.com                          Chicago, IL 60606
                                             jpeterka@lockelord.com
                                             mgaertner@lockelord.com
 Attorneys for Defendants MSN Laboratories   Christopher.cassella@lockelord.com
                                             tpeterson@lockelord.com

                                             Attorneys for Defendants Zydus Healthcare &
                                             Cadila Healthcare Limited




38842524.2
Case 1:20-cv-00985-RGA Document 117 Filed 08/10/21 Page 6 of 6 PageID #: 2444




SO ORDERED this _____ day of _______________, 2021.



                                         _______________________________________
                                         THE HONORABLE RICHARD G. ANDREWS




38842524.2
